              Case 6:18-bk-05976-CCJ             Doc 21      Filed 04/04/19      Page 1 of 3




                             UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

In re:                                                         Case No. 6:18-bk-05976-CCJ
         MICHAEL PIERRE TITOUR

                     Debtor(s)


          CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Laurie K. Weatherford, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/28/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

         4) The trustee filed action to remedy default by the debtor in performance under the plan on
NA .

         5) The case was Converted on 04/01/2019.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 6.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $54,298.61.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .



UST Form 101-13-FR-S (9/1/2009)
               Case 6:18-bk-05976-CCJ           Doc 21       Filed 04/04/19       Page 2 of 3




Receipts:

           Total paid by or on behalf of the debtor              $8,130.00
           Less amount refunded to debtor                        $2,041.02

NET RECEIPTS:                                                                                   $6,088.98


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                    $0.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $308.94
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $308.94

Attorney fees paid and disclosed by debtor:                       $0.00


Scheduled Creditors:
Creditor                                          Claim        Claim         Claim      Principal      Int.
Name                                  Class     Scheduled     Asserted      Allowed       Paid         Paid
AT LAS ACQUISIT IONS, LLC         Unsecured            NA         572.23          NA          0.00       0.00
CAPIT AL ONE BANK (USA), N.A.     Unsecured         494.00        494.80          NA          0.00       0.00
CHASE BANK                        Unsecured         555.40           NA           NA          0.00       0.00
CHASE CARD SERVICES               Unsecured       8,453.00           NA           NA          0.00       0.00
CHASE CARD SERVICES               Unsecured       2,196.00           NA           NA          0.00       0.00
CIT IBANK/SHELL OIL               Unsecured         643.00           NA           NA          0.00       0.00
FREEDOM MORT GAGE CORPORAT I      Secured       224,484.00    224,566.02          NA      4,474.86       0.00
GOLD KEY CREDIT                   Unsecured       1,312.00           NA           NA          0.00       0.00
INT ERNAL REVENUE SERVICE         Priority        4,336.38      4,156.34     4,156.34         0.00       0.00
INT ERNAL REVENUE SERVICE         Unsecured      30,599.46     31,718.66          NA          0.00       0.00
NAVY FEDERAL CREDIT UNION         Unsecured            NA          84.65          NA          0.00       0.00
NAVY FEDERAL CREDIT UNION         Unsecured      10,659.00     10,679.54          NA          0.00       0.00
RPM                               Unsecured       1,305.49           NA           NA          0.00       0.00
SYNCB/CIT GO                      Unsecured         272.00           NA           NA          0.00       0.00
SYNCHRONY BANK                    Unsecured            NA       2,688.75          NA          0.00       0.00
T MOBILE/T -MOBILE USA INC        Unsecured            NA       1,125.28          NA          0.00       0.00
WELLS FARGO AUT O                 Secured        20,527.00     20,383.78    20,373.78     1,305.18       0.00




UST Form 101-13-FR-S (9/1/2009)
             Case 6:18-bk-05976-CCJ             Doc 21      Filed 04/04/19       Page 3 of 3




 Summary of Disbursements to Creditors:
                                                                 Claim          Principal           Interest
                                                              Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00          $4,474.86               $0.00
       Mortgage Arrearage                                      $0.00              $0.00               $0.00
       Debt Secured by Vehicle                            $20,373.78          $1,305.18               $0.00
       All Other Secured                                       $0.00              $0.00               $0.00
 TOTAL SECURED:                                           $20,373.78          $5,780.04               $0.00

 Priority Unsecured Payments:
         Domestic Support Arrearage                            $0.00               $0.00              $0.00
         Domestic Support Ongoing                              $0.00               $0.00              $0.00
         All Other Priority                                $4,156.34               $0.00              $0.00
 TOTAL PRIORITY:                                           $4,156.34               $0.00              $0.00

 GENERAL UNSECURED PAYMENTS:                                    $0.00              $0.00              $0.00

Disbursements:

         Expenses of Administration                                $308.94
         Disbursements to Creditors                              $5,780.04

TOTAL DISBURSEMENTS :                                                                          $6,088.98


        12) The trustee certifies that the foregoing summary is true and complete and all administrative
matters for which the trustee is responsible have been completed. The trustee requests that the trustee
be discharged and granted such relief as may be just and proper.

Dated: 04/04/2019                              By: /s/ Laurie K. Weatherford
                                                                        Trustee


STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
